Case: 16-10087    Date Filed: 02/07/2017   Page: 1 of 6


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 16-10087
                          Non-Argument Calendar
                        ________________________

                    D.C. Docket No. 1:15-cv-20150-JAL



ROY R. LUSTIG,

                                         Plaintiff-Counter Defendant-Appellee,


                             versus

BARBARA STONE,

                                        Defendant-Counter Claimant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                             (February 7, 2017)

Before JULIE CARNES, JILL PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:
                Case: 16-10087    Date Filed: 02/07/2017   Page: 2 of 6


      Barbara Stone appeals the district court’s entry of default against her,

pursuant to Fed. R. Civ. P. 55, for her failure to comply with the court’s rules and

orders. On appeal, Stone argues that the district court lacked subject matter

jurisdiction to preside over the case. Next, Stone argues that her due process right

were violated when the district court entered default judgment against her because

she did not receive proper notice prior to the entry of default.

                                           I.

      We review a district court’s determination regarding subject matter

jurisdiction de novo. See Underwriters at Lloyd’s, London v. Osting-Schwinn, 613
F.3d 1079, 1085 (11th Cir. 2010). Factual determinations necessary to establish

jurisdiction are reviewed for clear error. Id. The clearly erroneous standard is

highly deferential and requires us to uphold the district court’s factual

determinations as long as they are plausible in light of the record viewed in its

entirety. Id.

      Federal courts are vested with original jurisdiction over civil actions

between citizens of different states where the amount in question exceeds $75,000.

28 U.S.C. § 1332(a)(1). For federal diversity jurisdiction to attach, all parties must

be completely diverse, requiring all plaintiffs to be diverse from all defendants.

See Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d 405, 412 (11th Cir. 1999). In

determining whether a district court had jurisdiction, we look to the facts as they


                                           2
               Case: 16-10087     Date Filed: 02/07/2017    Page: 3 of 6


existed at the time the action was filed. Household Bank v. JFS Group, 320 F.3d
1249, 1259 (11th Cir. 2003).

      The party bringing suit in federal court has the burden of establishing facts

supporting the existence of subject matter jurisdiction by a preponderance of the

evidence. Osting-Schwinn, 613 F.3d at 1085. Subject matter jurisdiction “cannot

be waived or otherwise conferred upon the court by the parties.” Bochese v. Town

of Ponce Inlet, 405 F.3d 964, 975 (11th Cir. 2005) (citation and quotations

omitted). If the district court concludes it has no jurisdiction, it generally must

dismiss a case without ever reaching the merits. See Goodman ex rel. Goodman v.

Sipos, 259 F.3d 1327, 1331 n.6 (11th Cir. 2001).

      Citizenship is equivalent to domicile for purposes of diversity jurisdiction.

McCormick v. Aderholt, 293 F.3d 1254, 1257 (11th Cir. 2002). A person’s

domicile is the place of her true, fixed, and permanent home and principal

establishment, and to which she has the intention of returning whenever she is

absent therefrom. Id. at 1257-58. “[A] change of domicile requires a concurrent

showing of (1) physical presence at the new location with (2) an intention to

remain there indefinitely.” Id. at 1258 (quotation omitted). Because such

declarations are often self-serving, we generally give little weight to a party’s

profession of domicile. Molinos Valle Del Cibao, C. por A. v. Lama, 633 F.3d
1330, 1342 (11th Cir. 2011).


                                           3
                Case: 16-10087   Date Filed: 02/07/2017    Page: 4 of 6


      The district court had subject matter jurisdiction over this case. The district

court did not clearly err in finding that Stone was a citizen of New York because

multiple documents in the record demonstrated that Stone maintained a residence

in New York at the time this case was filed, and it was plausible for the court to

conclude that Stone did not intend to remain in Florida indefinitely, despite her

assertions to the contrary. Based on the court’s factual findings, the district court

had subject matter jurisdiction because the Stone was a citizen of New York and

Lustig was a citizen of Florida at the time the complaint was filed, and Stone does

not challenge whether the amount in controversy was sufficient. See 28 U.S.C.

§ 1332(a)(1).

                                          II.

      We review the district court’s denial of a motion to set aside a default

judgment for an abuse of discretion. Sloss Indus. Corp. v. Eurisol, 488 F.3d 922,

934 (11th Cir. 2007).

      The Fifth Amendment of the United States Constitution prevents the federal

government from depriving a person of life, liberty, or property without due

process of law. Buxton v. Plant City, 871 F.2d 1037, 1041 (11th Cir. 1989). With

regard to procedural due process, “[p]arties whose rights are to be affected are

entitled to be heard; and in order that they may enjoy that right they must first be

notified.” Fuentes v. Shevin, 407 U.S. 67, 80 (1972) (quotations omitted). Due


                                           4
               Case: 16-10087     Date Filed: 02/07/2017    Page: 5 of 6


process does not require that one actually receive notice before they are deprived

of a property interest. Jones v. Flowers, 547 U.S. 220, 226 (2006). Rather, due

process is satisfied if the notice is reasonably calculated to apprise an interested

party of the pendency of the action and afford them an opportunity to present their

objections. Id.

     Pro se litigants remain subject to the Federal Rules of Civil Procedure,

including sanctions for misconduct and for failure to comply with court orders.

Moon v. Newsome, 863 F.2d 835, 837 (11th Cir. 1989) (“If a pro se litigant ignores

a discovery order, [she] is and should be subject to sanctions like any other

litigant.”).

       Pursuant to S.D. of Fla. Local Rule 11.1(g), pro se parties are responsible for

maintaining current contact information with the clerk of court:

       [A] party appearing pro se shall conventionally file a Notice of
       Current Address with updated contact information within seven (7)
       days of a change. The failure to comply shall not constitute grounds
       for relief from deadlines imposed by Rule or by the Court. All Court
       Orders and Notices will be deemed to be appropriately served if
       directed either electronically or by conventional mail consistent with
       information on file with the Clerk of Court.

S.D. Fla. L.R. 11.1(g).

       The district court did not abuse its discretion in denying Stone’s motion to

set aside the default judgment against her based on her contention that she did not

receive proper notice prior to the entry of default. The record shows that notice


                                           5
              Case: 16-10087     Date Filed: 02/07/2017    Page: 6 of 6


was provided to Stone at her New York address, which was the only address she

had provided to the court at the time. Because Stone was mailed filings at her

address of record, she was provided with notice in a manner reasonably calculated

to inform her of the events pertaining to her case, even if she did not actually

receive that notice. See Jones, 547 U.S. at 226. Therefore, the district court did

not abuse its discretion in denying her motion to set aside her default judgment,

and we affirm.

      AFFIRMED.




                                          6